Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0441
                      Lower Tribunal No. F93-14423
                          ________________


                         Ananias Westbrook,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian, Judge.

     Ananias Westbrook, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Westbrook v. State, 276 So. 3d 380 (Fla. 3d DCA 2019).